Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed, and respondent Michael William Przybylski is suspended from the practice of law for 45 days. Suspension effective December 13, 2005. Respondent Michael William Przybylski shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.